DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 11, 12, 14, 16, 18, 19, 21, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyde (USPN 9,946,922).
Regarding claim 1, Hyde teaches, A LIDAR system for analyzing insects (Hyde Figure 1; 6:49-56), comprising at least one source of electromagnetic radiation that is adapted for emission of electromagnetic radiation towards a measurements volume for illumination of insects in the measurement volume (Hyde 6:49-56; 6:65-67), at least one detector of electromagnetic radiation that is arranged for provision of at least one output signal in response to reception of electromagnetic radiation having interacted with the insects in the measurement volume (Hyde detector/photodiode 20 8:46-55), and a processor having access to a set of reference data (Hyde processor 16; 6:53) obtained from operating a LIDAR system for aerial fauna in an insectarium with predetermined species of insects, the reference data comprising data for at least two different species (Hyde 6:5-6; 7:45-48); wherein the processor is adapted for, based on the at least one output signal, detecting insects in the measurement volume (Hyde detector 20; 6:54; 10:54-60), counting detected insects (Hyde 22:33-35), and determining at least one parameter of the received electromagnetic radiation relating to the species of the insects (Hyde 8:58-62), comparing the determined at least one parameter with the set of reference data for different species (Hyde 10:4-16), and generating information on biological specificity of the insects based on the comparison. (Hyde 10:11-21 where information about biological properties are being determined and therefore generated from the returning light patterns being analyzed looking for specific factors)
Regarding claim 3, Hyde teaches, A LIDAR system according to claim 1, wherein the comparison includes comparison of distribution of values of the at least one parameter with a corresponding distribution of values of the set of reference data. (Hyde 10:11-16)
	Regarding claim 4, Hyde teaches, A LIDAR system according to claim 1, wherein at least one first detector of the at least one detector of electromagnetic radiation is arranged for
reception of electromagnetic radiation backscattered form the measurement volume. (Hyde
Figure 1 21:60-67)
	Regarding claim 5, Hyde teaches, A LIDAR system according to claim 1, wherein at least one second detector of the at least one detector of electromagnetic radiation is arranged for reception of electromagnetic radiation from the measurement volume from a first angle
different from the direction of propagation of the electromagnetic radiation emitted by the at
least one source of electromagnetic radiation. (Hyde Figure 2 9:10-15)
	Regarding claim 6, Hyde teaches, A LIDAR system according to claim 1, wherein at least one third detector of the at least one detector of electromagnetic radiation is arranged for
reception of electromagnetic radiation from the measurement volume from a second angle
different from the direction of propagation of the electromagnetic radiation emitted by the at
least one source of electromagnetic radiation and different from the first angle. (Hyde Figure
2 7:2-12)
	Regarding claim 7, Hyde teaches, A LIDAR system according to claim 4, comprising a
first optical system arranged for cooperation with the at least one first detector for reception
of electromagnetic radiation backscattered from the measurement volume. (Hyde 8:46-55)
	Regarding claim 11, Hyde teaches, A LIDAR system according to claim 1, comprising at
least one imaging system for imaging the measurement volume onto the at least one
detector (Hyde 8:11-14)
	Regarding claim 12, Hyde teaches, ALIDAR system according to claim 1, comprising a
frame, a transmitter housing for accommodation of the at least one source of
electromagnetic radiation mounted to the frame, and at least one receiver housing for
accommodation of the at least one detector of electromagnetic radiation mounted to the
frame. (Hyde 6:49-56 Figure 1 Post 22)
	Regarding claim 14, Hyde teaches, A LIDAR system according to claim 1, comprising at
least one camera arranged for monitoring of the measurement volume. (Hyde 6:49-51 Imager
10)
	Regarding claim 16, Hyde teaches, A LIDAR system according to claim 14, wherein the
processor is connected to the at least one camera for reception of images from the at least
one camera and wherein the processor is adapted for performing image analysis of images
received from the at least one camera and for controlling the at least one source of
electromagnetic radiation in response to the performed analysis. (Hyde 8:10-14 processor 16,
imager 10)
	Regarding claim 18, Hyde teaches, A LIDAR system according to claim 16, wherein the
processor is adapted for monitoring presence of humans proximate the electromagnetic
radiation and turning the at least one source of electromagnetic radiation off to prevent
inadvertent illumination of humans. (Hyde 11:28-36)
	Regarding claim 19, Hyde teaches, A LIDAR system according to claim 12, comprising a
scanner that is arranged for moving the frame and thereby moving the measurement volume.
(Hyde 10:54-60)
	Regarding claim 21, Hyde teaches, A LIDAR system according to claim 1, wherein the at least one source of electromagnetic radiation comprises a laser for emission of a beam of electromagnetic radiation and a beam shaper adapted for shaping the intensity profile of the beam into a desired beam profile. (Hyde 9:1-8)
	Regarding claim 39, Hyde teaches, A LIDAR system according to claim 39, wherein at least one of the at least one detector is arranged for detection of direction of movement of the insect through the measurement volume. (Hyde 10:11-13; “flight patterns” can be described as direction of movement of the insect through the measurement volume)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922).
Regarding claim 10, Hyde teaches, A LIDAR system according to claim 1, wherein the processor is adapted for controlling the at least one source of electromagnetic radiation and for turning the at least one source of electromagnetic radiation on and off alternatingly, (Hyde 11:37-42) and wherein the processor is further adapted for determination of background emission of electromagnetic radiation from the measurement volume when the at least one source of electromagnetic radiation is turned off (Hyde 10:4-11)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to consider using the apparatus of Hyde to gain data on background electromagnetic radiation in the measurement volume. The apparatus of Hyde can toggle the emission source(s) on and off. Leaving the emission source(s) off but allowing
for reception of radiation would provide the processor in the apparatus with background radiation in the measurement volume. This would provide potentially more accurate measurement data when the emission source(s) is activated and an organism is sensed in the
measurement volume.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922 in view of Keshavmurthy (United States Patent Application Publication No. 2011/0313721).
Regarding claim 17, Hyde teaches, A LIDAR system according to claim 16 (see rejection
of claim 16).
However, Hyde fails to teach, wherein the processor is adapted for monitoring alignment of the at least one source of electromagnetic radiation and the at least one detector.
On the other hand, Keshavmurthy teaches, wherein the processor is adapted for monitoring alignment of the at least one source of electromagnetic radiation and the at least one detector. (Keshavmurthy paragraph 67 line 6-10)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Keshavmurthy to use the processor to ensure the alignment of emitters and detectors.
The motivation to do so would be that if the elements of the emitters or detectors are
not aligned properly, this could reduce the focus of images or even make detection or
identification of any organism impossible.  
Therefore, Hyde in view of Keshavmurthy teaches, wherein the processor is adapted for
monitoring alignment of the at least one source of electromagnetic radiation and the at least
one detector.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922) in view of Rosengaus (United States Patent Application Publication No. 2013/0096873).
Regarding claim 25, Hyde teaches, A LIDAR system according to claim 1 (see rejection of claim 1).
However, Hyde fails to teach, comprising a calibrator arranged for placing an object with a known optical characteristic in the measurement volume.
On the other hand, Rosengaus teaches, comprising a calibrator arranged for placing an object with a known optical characteristic in the measurement volume (Rosengaus paragraph 0041 “lidar transponders”)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Rosengaus to include reference points to calibrate the apparatus.
The motivation to do so would be to provide a marker in the field to test the
functionality of the scanner. In addition, having the “lidar transponders” of Rosengaus used in
tandem with the apparatus of Hyde, a baseline can be set for varying sized organisms using the
lidar transponders.
Therefore, Hyde in view of Rosengaus teaches, comprising a calibrator arranged for
placing an object with a known optical characteristic in the measurement volume.
	Regarding claim 26, Hyde teaches, wherein the processor is adapted to determine system reference data based on electromagnetic radiation received from the object in the
measurement volume. (Hyde 8:58-62).
However, Hyde fails to teach, A LIDAR system according to claim 25.
On the other hand, Hyde as modified by Rosengaus teaches, A LIDAR system according to claim 25. (see rejection of claim 25).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Rosengaus to use the processor in the apparatus to determine system reference data.
The motivation to do so would be that it would be a waste to incorporate a different processor just for receiving information from the calibrating elements. Adapting the main processor for determining reference data reduces cost and increases simplicity of design.
Therefore, Hyde as modified by Rosengaus teaches, A LIDAR system according to claim 25.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922) in view of Maryfield (WO 2016018478).
Regarding claim 27, Hyde teaches, A LIDAR system according to claim 1, (see rejection of claim 1).
However, Hyde fails to teach, comprising a bandpass filter cooperating with the at least one detector for suppression of background signals and having a center wavelength within the
wavelength range of the at least one source of electromagnetic radiation.
On the other hand, Maryfield teaches, comprising a bandpass filter cooperating with the at least one detector for suppression of background signals and having a center wavelength within the wavelength range of the at least one source of electromagnetic radiation. (Maryfield paragraph 0043).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Maryfield to include a band-pass filter.
The motivation to do so would be to limit the amount of unwanted electromagnetic radiation that may provide a false positive for organism detection. The band-pass filter would be able to restrict returning light to the desired wavelength range of the emitted wavelength range. For a detector to be used in outdoor applications, there would be high probability of light entering the apparatus which is not desired and a narrow-band, band-pass filter would limit this.
Therefore, Hyde in view of Maryfield teaches, comprising a bandpass filter cooperating with the at least one detector for suppression of background signals and having a center wavelength within the wavelength range of the at least one source of electromagnetic radiation.
Claims 28, 29, 32, 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922) in view of Wesolowicz (WO 2016018478).
Regarding 28, Hyde teaches, A LIDAR system according to claim 1, (see rejection of
claim 1)... and for generation of information on biological specificity of the insects based on the comparison. (Hyde 10:11-13).
However, Hyde fails to teach, wherein the at least one source of electromagnetic radiation comprises at least two lasers for emission of electromagnetic radiation of respective at least two different center wavelengths (wl, w2, ..., wn) and wherein the processor is adapted for determination of intensities at the at least two wavelengths (wl, w2, ... , wn) and for comparison of the determined intensities with the set of reference data for different species.
On the other hand, Wesolowicz teaches, wherein the at least one source of electromagnetic radiation comprises at least two lasers for emission of electromagnetic radiation of respective at least two different center wavelengths (wl, w2, ... , wn) (W097/11353 Wesolowicz page 8 line 13-25) and wherein the processor is adapted for determination of intensities at the at least two wavelengths (wl, w2, ... , wn) (Wesolowicz page 13 line 4-6) and for comparison of the determined intensities with the set of reference data for different species,.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to use multiple wavelengths of transmitted light.
The motivation to do so would be the organisms in the observation volume may have different absorption values and thus, light of certain wavelength may provide a better reflective intensity than another. In addition, comparing the determined intensities with reference data
 for various species would be required for any apparatus designed to identify insects using a processor. In addition, having multiple wavelengths enables the apparatus to use light in the
infrared, visible, and ultra-violet spectrums which would each have a unique benefit to the apparatus.
	Therefore, Hyde in view of Wesolowicz teaches, wherein the at least one source of
electromagnetic radiation comprises at least two lasers for emission of electromagnetic
radiation of respective at least two different center wavelengths (wl, w2, ..., wn) and
wherein the processor is adapted for determination of intensities at the at least two
wavelengths (wl, w2, ..., wn) and for comparison of the determined intensities with the set
of reference data for different species.
	Regarding claim 29, Hyde in view of Wesolowicz teaches, A LIDAR system according to
claim 28 (see rejection of claim 28).
	However, Hyde fails to teach, wherein the emitted electromagnetic radiation at the at least two wavelengths (wl, w2, ..., wn) are coinciding in the measurement volume.
On the other hand, Wesolowicz teaches, wherein the emitted electromagnetic
radiation at the at least two wavelengths (wl, w2, ..., wn) are coinciding in the measurement
volume. (Wesolowicz page 8 line 26-30).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Wesolowicz to have the multiple wavelengths coinciding in the measurement volume.
The motivation to do so would be to have the two wavelengths being used simultaneously. In one case, where the absorption of an organism affects one of the light
source wavelengths, the other wavelength would be able to make a measurement on the same
organism. There would be a lapse in coverage if only one of the multiple wavelengths of light
were operational at a time, thus allowing for more organisms to potentially go unnoticed due
to specific absorption factors.
	Therefore, Hyde in view of Wesolowicz teaches, wherein the emitted electromagnetic
Radiation at the at least two wavelengths (wl, w2, ... , wn) are coinciding in the measurement volume.
39. Regarding claim 32, Hyde in view of Wesolowicz teaches, A LIDAR system according to
claim 28 (see rejection of claim 28).
However, Wesolowicz fails to teach, wherein the set of reference data comprises
Biological specificity parameters for at least two species, or more than three, or more than five, or more than ten, or more than 100, or more than 1000 species.
On the other hand, Hyde teaches, wherein the set of reference data comprises
biological specificity parameters for at least two species (Hyde 10:11-16; 7:45-48), or more
than three, or more than five, or more than ten, or more than 100, or more than 1000
species. (Hyde 3:35-38; 3:41-46)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Wesolowicz to have reference data comprising biological specificity parameters.
The motivation to do so would be to have a way to identify a plurality of insect species
who may have different biology causing a difference in absorbed wavelengths depending on
species. Hyde sites a processor configured to identify probable biological status of a plurality of
insects. A plurality is a large number, by definition. Given that there are nearly a million
identified species of insect in the world, the plurality of insects mentioned by Hyde can be
interpreted to be more than 1,000 species since that is such a small fraction of known insects
on Earth.

Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data
comprises biological specificity parameters for at least two species, or more than three, or
more than five, or more than ten, or more than 100, or more than 1000 species.
	Regarding claim 34, Hyde in view Wesolowicz teaches, A LIDAR system according to
claim 28, (see rejection of claim 28)
	However, Wesolowicz fails to teach, wherein the set of reference data comprises
Information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings.
On other hand, Hyde teaches, wherein the set of reference data comprises information
Of different species for one or more of the following parameters: melanin, wax, chitin,
haemoglobin, microstructures of wings, periodicity (US9946922 Hyde 7:45-48 “wing
frequency”; 10:6-9) and/or thickness of wings.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Wesolowicz to have the reference data include periodicity.
The motivation to do so would be to gain insight as to wing-beat frequency and its periodicity for particular species. In addition, if periodicity is regarding the life cycle of the insect, it would be beneficial to know time of day, time of year, and/or other environmental conditions that dictate the periodic activity of a particular species.
Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data comprises information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings.
	Regarding claim 35, Hyde in view of Wesolowicz teaches, A LIDAR system according to claim 28 (see rejection of claim 28).
However, Wesolowicz fails to teach, wherein the set of reference data comprises
Spectral differential absorption information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings, and/or the set of reference data comprises polarization-dependent absorption and/or reflectance information of different species for one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity and/or thickness of wings.
	On the other hand, Hyde teaches, wherein the set of reference data comprises
spectral differential absorption information of different species for one or more of the following
parameters: melanin, wax, chitin, haemoglobin, microstructures of wings, periodicity (Hyde
25:2-12) and/or thickness of wings, and/or the set of reference data comprises polarization-
dependent absorption and/or reflectance information of different species for one or more of
the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings,
periodicity and/or thickness of wings
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Wesolowicz to include reference data about spectral absorption as it relates to wingbeat
frequency.
	The motivation to do so would be to have another set of data to reference regarding
identifiers for individual species. Using the apparatus and data analysis of Hyde modified with
the multi-wavelength light sources of Wesolowicz enables the apparatus to check the spectral
absorption in multiple wavelengths, which increases the spectrum of electromagnetic radiation
covered by the apparatus.
Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data
comprises spectral differential absorption information of different species for one or more of
the following parameters: melanin, wax, chitin, haemoglobin, microstructures of wings,
periodicity and/or thickness of wings, and/or the set of reference data comprises polarization-dependent absorption and/or reflectance information of different species for
one or more of the following parameters: melanin, wax, chitin, haemoglobin, microstructures
of wings, periodicity and/or thickness of wings.
	Regarding claim 37, Hyde in view of Wesolowicz teaches, A LIDAR system according to
claim 28 (see rejection of claim 28).
However, Wesolowicz fails to teach, wherein the set of reference data is embedded within the processor.
On the other hand, Hyde teaches, wherein the set of reference data is embedded within the processor. (Hyde 6:49-56 “processor 16”; 8:50-53; 10:11-16)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Wesolowicz to include a reference data set embedded in the processor.
	The motivation to do so would be that this is a common practice to store reference data
in a processor. Rather than having to be connected to cellular, wireless internet, or direct,
wired internet, having data stored on the device makes the apparatus easier to install and
operate as well as makes the device less costly to produce and operate. Hyde makes
determinations about measurements to identify species, which cannot be done without having
a reference data set to compare with measured values.
Therefore, Hyde in view of Wesolowicz teaches, wherein the set of reference data is
embedded within the processor.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922) in view of Pushkarsky (United States Patent Application Publication No. 2011/0080311).
Regarding claim 30, Hyde teaches, A LIDAR system according to claim 1, (see rejection of claim1).
However, Hyde fails to teach, wherein the at least one source of electromagnetic radiation is arranged for emission of electromagnetic radiation of at least two different polarization states (p1, p2) and wherein the processor is adapted for determination of intensities at the at least two polarization states (p1, p2) and for comparison of the determined intensities with the set of reference data for different species, and for generation of information on biological specificity of the insects based on the comparison.
On the other hand, Pushkarsky teaches, wherein the at least one source of electromagnetic radiation is arranged for emission of electromagnetic radiation of at least two different polarization states (p1, p2) (US 20110080311 Pushkarsky page 4 paragraph 59 line 1-6) and wherein the processor is adapted for determination of intensities at the at least two polarization states (p1, p2) and for comparison of the determined intensities with the set of reference data for different species, and for generation of information on biological specificity of the insects based on the comparison.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Pushkarsky to arrange a light source to emit multiple polarization states and to compare intensities of polarization states in order to gain information about the organism. Multiple polarization states of light would be useful when comparing determined intensities to reference data for different species, specifically when imaging flying insects. Some insect wings have iridescent qualities which may be unique to a specific species. Polarized light states can observe iridescent qualities at different angles, even if the multitude of beams at varying polarization states are emitted from the same location. It would be obvious to have a processor capable of interpreting and storing data regarding a measurement of a reflected light based on the emitted light properties, which is polarization in this claim.
Therefore, Hyde in view of Pushkarsky teaches, wherein the at least one source of electromagnetic radiation is arranged for emission of electromagnetic radiation of at least two different polarization states (p1, p2) and wherein the processor is adapted for determination of intensities at the at least two polarization states (p1, p2) and for comparison of the determined intensities with the set of reference data for different species, and for generation of information on biological specificity of the insects based on the comparison.
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (USPN 9,946,922) in view of Tai-Teh (WO 2016210274).
Regarding claim 42, Hyde teaches, A method of optimizing use of pesticides in agriculture, wherein said method comprises the steps of measuring one, two or more species of insects using a system according to claim 1, (see claim 1 rejection).
However, Hyde fails to teach, analyse data from a measurement and determine at least one of desired pesticide, spraying time, spraying schedule, and spraying amount.
On the other hand, Tai-Teh teaches, analyse data from a measurement and determine at least one of desired pesticide, spraying time, spraying schedule, and spraying amount. (WO2016210274 Tai-Teh paragraph 00010 paragraph 00065)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in Hyde in view of Tai-Teh to form a method of identifying insects in an agricultural setting and using the results form insect scanning to determine pesticide use.
The motivation to do so would be to apply insect identification tools in a setting to protect crops from harmful insects. The apparatus described by Hyde is capable of identifying a plurality of insects and the data from the apparatus can be used to make decisions regarding pesticide use. This would allow for constant crop surveillance as opposed to requiring farmers or pest control specialists to set traps and return later to identify a potential infestation of the crop.
Therefore, Hyde in view of Tai-Teh teaches, analyse data from a measurement and
determine at least one of desired pesticide, spraying time, spraying schedule, and spraying amount.
Regarding claim 43, Hyde as modified by Tai-Teh teaches, A method according to claim
42, (see rejection of claim 42).
However, Hyde fails to teach, comprising use of a database comprising information on at least one of insects and pesticides for the determination of at least one of desired pesticide,
spraying time, spraying schedule, and spraying amount.
On the other hand, Tai-Teh teaches, comprising use of a database comprising
information on at least one of insects and pesticides for the determination of at least one of
desired pesticide, spraying time, spraying schedule, and spraying amount (WO 2016210274
Tai-Teh paragraph 00065).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify the apparatus in Hyde in view
of Tai-Teh to use the method of claim 42 to make use of a database of pesticides to determine
how to make use of the pesticides.
	The motivation to do so would be to incorporate the identification of a pest with a
computer-generated method for how to best dispose of the pest infestation. Many farmers
who do their own spraying would be able to save time and money by making use of a method
that will identify pests and prescribe a pesticide and how to use it. This would reduce time
spent spraying the wrong chemical, too much of any chemical, and spraying at the wrong time.
In addition, this may prevent farmers from buying a pesticide that will not be effective against
their infestation.
Therefore, Hyde in view of Tai-Teh teaches, comprising use of a database comprising
information on at least one of insects and pesticides for the determination of at least one of
desired pesticide, spraying time, spraying schedule, and spraying amount.
	Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues:
“However, the system of Hyde is not a LIDAR system but is instead based on detecting shadow images or silhouettes of insects (25) in front of a retroreflective background 14 (see Hyde: FIG. 1 and col. 6, and lines 49-64). To this end, the retroreflective surface of Hyde is illuminated by an illumination source 12 (see col. 4, lines 10-13 and col. 7, lines 30-40) and the retro-reflected light is capture by an imager 10 (e.g. a CMOS camera or another type of detector). In addition to the imager, the system of Hyde may also employ a targeting laser and a photodiode (col. 8, lines 46 - 65). However, the combination of a photodiode 10 and the targeting laser are not a LIDAR system either. The “R” in LIDAR refers to ranging, and a laser/photodiode combination does not connote any ranging capability, and nothing in Hyde suggests any ranging capability (see column 9, lines 1-15). On the contrary, Hyde discloses firing the laser when its projected path “intersects with” a flying organism.
In contrast to Hyde, independent claim 1 recites a LIDAR system, 1.e. a Light Detection and Ranging system (cf. para. [0001] of the present application). Thus, Hyde does not disclose at least “a processor having access to a set of reference data obtained from operating a LIDAR system for aerial fauna in an insectarium with predetermined species of insects” as recited in independent claim 1. The Office Action at page 3 points to Hyde, column 6, lines 5-6 and column 7, lines 45-48 as allegedly disclosing a LIDAR system, but no such system is disclosed in these sections or anywhere else in Hyde. Moreover, the skilled person would not modify the system of Hyde to arrive at a LIDAR system as presently claimed. Reconsideration of the rejections is requested.”
Examiners response:
Column 4, lines 3-17 of Hyde state,  “…The detector may be configured to detect a signal indicative of a distance from the imager to the organism. The processor (or a second processor) may be configure to determine a distance from the imager to the organism using the signal detected by the detector. The processor may be configured to determine a distance from the imager to the organism by using the signal detected by the detector. The system may include a plurality of targeting light sources in differing positions (e.g., different colored light sources), so that the detector may detect shadows cast by the organism in each light source. These targeting light sources may be configured to be selectively switched on and off. The detector may include a plurality of optical position sensing devices configured to provide range information by triangulation of the organism…”
It is the Examiner’s position that determining distance by triangulation of detected signals meets the range determination limitation of a LIDAR.
Therefore, the rejection of claim 1 under 35 USC 102 is maintained.
Applicant argues:
“Regarding claim 3, Hyde fails to teach that the comparison of the at least one parameter with a set of reference data for different species includes a comparison of a distribution of values of the at least one parameter with a corresponding distribution of values of the set of reference data as recited in claim 3. In this respect, the Office Action refers to col. 10, lines 11-16 of Hyde. However, this paragraph merely discloses that information about various biological properties can be obtained by “analyzing shape, size, wingbeat frequency, wingbeat harmonics, position, flight patterns, airspeed, or groundspeed.” Hyde is completely silent as to how this analysis would be performed, let alone that it could involve a comparison of distributions of these parameters with corresponding distributions of reference data. On the contrary, col. 7, lines 45-48 merely refers to “a wingbeat frequency,” thus suggesting use of a single value of the wingbeat frequency parameter rather than a distribution of parameters. The only reference to a distribution of data is the reference to an age distribution. However, this is not a distribution of the measured parameters (i.e. shape, size, etc.) but it is an example of the resulting biological information that results from the analysis (i.e. not an example of how the analysis is performed).”
Examiner’s response:
Column 10, lines 4-16 state, “…In some embodiments, rather than or in addition to targeting organisms for destruction, the system of FIG. 1 may be used as a census-taking device. If desired, the system may be left unattended for a substantial period of time to determine activity as a function of time of day, weather, season, or other changing environmental parameters, and flight characteristics of different organisms may be tracked over time. By analyzing shape, size, wingbeat frequency, wingbeat harmonics, position, flight patterns, airspeed, or groundspeed, information about biological properties such as genus, species, gender ratios, age distribution, mating status, and the like may be determined for the organism population.”
A comparison of at least one parameter with a set of reference data including a comparison of a distribution of values of the at least one parameter with a corresponding distribution of values of the set of reference data is implicit because determining shape, size, wingbeat frequency, wingbeat harmonics, position, flight patterns, airspeed, or groundspeed, information about biological properties such as genus, species, gender ratios, age distribution, mating status, and the like at a first time creates a set of reference data. Tracking this data later requires a comparison of present distribution values to those determined previously to determine any changes in the population – census-taking.
Therefore, the rejection of claim 3 under 35 USC 102 is maintained.
Applicant argues:
“Regarding claim 8, the Office Action refers to Keshavmurthy and argues that the skilled person would apply the Scheimflug principle to Hyde to provide the processor with more focused images. However, firstly, Keshavmurthy is from an entirely different technical field, namely structured light sensing (paras. [0002]-[0003]), which the person skilled in the art of insect sensing would not consider. Moreover, the skilled person would not be motivated or inspired to Keshavmurthy to Hyde to obtain more focused images, as the image data of Hyde is obtained as shadow images on a retroreflective surface, which has a known distance from the camera. Accordingly, there is no need to apply the Scheimflug principle; nor is it clear how the retroreflective imaging system of Hyde could be modified based on Keshavmurthy, e.g, how to transform it into a LIDAR system employing the Scheimflug principle.
Examiner’s response:
The argument above is persuasive. 
Therefore, the rejection of claims 8 and 9 under 35 USC 103 has been withdrawn; and their subject matter, if incorporated into the parent claim, has been indicated as allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645